Exhibit 10.1
BARNES & NOBLE EDUCATION, INC.
120 Mountainview Boulevard
Basking Ridge, New Jersey 07920


November 9, 2020


Mr. Kanuj Malhotra
4 Evergreen Lane
Larchmont, New York 10538


Dear Mr. Malhotra:


This letter (“Resignation Letter”) sets forth the agreement between you and
Barnes & Noble Education, Inc. (the “Company”) regarding your resignation from
the Company and its affiliates effective as of November 30, 2020 (the
“Resignation Date”).


You and the Company intend that you will remain an employee of the Company
through the Resignation Date, unless otherwise mutually agreed in writing.
Through the Resignation Date, your employment will continue to be governed by
the terms of your letter agreement between you and the Company dated June 19,
2019 and the Agreement Regarding Certain Terms and Conditions of Employment
dated July 22, 2015, as amended (collectively, the “Letter Agreement”, which is
hereby reaffirmed and made a part of this Resignation Letter), and you agree
that, in addition to your regular duties, you will assist with the transition of
your duties as directed by the Chairman and Chief Executive Officer of the
Company. In the event of any conflict between provisions of the Letter Agreement
and this Resignation Letter, the terms of this Resignation Letter shall control.


If you remain employed by the Company through the Resignation Date, you hereby
voluntarily resign from all other positions with the Company and its affiliates
as of and effective on such Resignation Date. You agree to execute such
documents and take such other actions as the Company may request to reflect such
resignations as of and effective on such Resignation Date. The Company agrees to
provide you with an opportunity to review and consult with you on any internal
and external communications relating to your resignation prior to their first
use.


Absent your termination for Cause (as defined in the Letter Agreement) or
voluntary resignation without Good Reason (as defined in the Letter Agreement)
prior to the Resignation Date, the Company agrees to provide you the payment
specified in the “Severance Benefits” paragraph of the Letter Agreement as
modified hereby, subject to your signing the General Release and Waiver attached
as Exhibit A (the “Release”) on the later of (i) January 8, 2021 or (ii) 21 days
following the Resignation Date and not revoking such Release. The payments you
will receive pursuant to the Letter Agreement (and a modified payment schedule
thereof) are summarized in Section 1 of Exhibit B hereto.


Additionally, absent your termination for Cause or voluntary resignation without
Good Reason prior to the Resignation Date the Company will pay you a quarterly
bonus for the second quarter of fiscal year 2021 of $99,000, subject to
applicable tax withholdings (“Q2 FY 2021 Bonus”). The Q2 FY 2021 Bonus will be
paid to you, via a separate check, on the later of (i) January 8,



--------------------------------------------------------------------------------



2021 or (ii) when the Release becomes irrevocable. The total payments you will
receive pursuant to this Resignation Letter are summarized in Section 2 of
Exhibit B hereto.


If your employment with the Company terminates for any reason prior to the
Resignation Date, other than for a termination without Cause (as defined in the
Letter Agreement) as contemplated by this Resignation Letter, the effect of such
termination shall be as provided in the Letter Agreement, except that a
termination as a result of your death will be treated in the same manner as a
termination without Cause for purposes of the payment specified in the
“Severance Benefits” paragraph of the Letter Agreement, subject to the Release
becoming irrevocable.


Thank you for your years of service and dedication to the Company. If you agree
to the foregoing, kindly sign and return a duplicate copy of this Agreement to
Michael C. Miller, Chief Legal Officer and Executive Vice President, Corporate
Affairs.


Very truly yours,
BARNES & NOBLE EDUCATION, INC.




By:    /s/ Michael C. Miller        
Name:     Michael C. Miller
Title:     Chief Legal Officer and Executive Vice President, Corporate Affairs


Accepted and Agreed to:
KANUJ MALHOTRA




By:    /s/ Kanuj Malhotra    


Date: November 9, 2020

























--------------------------------------------------------------------------------



Exhibit A


GENERAL RELEASE AND WAIVER


1. Kanuj Malhotra (“Employee”) hereby acknowledges and agrees that Employee’s
employment with Barnes & Noble Education, Inc. (the “Company”) terminated on
November 30, 2020 (the “Termination Date”).


2. Employee acknowledges and agrees that Employee’s executing this General
Release and Waiver (“Release”) is a condition precedent to the Company’s
obligation to pay (and the Employee’s right to retain) the payments and benefits
set forth in the “Severance Benefits” paragraph of the employment letter
agreement, dated as of June 19, 2019, between Employee and the Company (the
“Employment Letter”) as modified pursuant to Exhibit B hereof and the “Q2 FY
2021 Bonus” referred to in the resignation letter, dated as of November 9, 2020,
between Employee and the Company (the “Resignation Letter”) (such payments and
benefits under the Employment Letter and the Resignation Letter are collectively
referred to herein as the “Separation Benefit”), that the Separation Benefit is
adequate consideration for this Release, and that any monetary or other benefits
that, prior to the execution of this Release, Employee may have earned or
accrued, or to which Employee may have been entitled, have been paid or such
payments or benefits have been released, waived or settled by Releasor (as
defined below) except as expressly provided in this Release.


3. (a) THIS SECTION PROVIDES A COMPLETE RELEASE AND WAIVER OF ALL EXISTING AND
POTENTIAL CLAIMS EMPLOYEE MAY HAVE AGAINST EVERY PERSON AND ENTITY INCLUDED
WITHIN THE DESCRIPTION BELOW OF “RELEASEE.” BEFORE EMPLOYEE SIGNS THIS RELEASE,
EMPLOYEE MUST READ THIS SECTION CAREFULLY, AND MAKE SURE THAT EMPLOYEE
UNDERSTANDS IT FULLY.


(b) In consideration of Employee’s receipt and acceptance of the Separation
Benefit from the Company, and on behalf of the Company and each Releasee (as
defined below), Employee, on Employee’s behalf and on behalf of Employee’s
heirs, executors, administrators, successors and assigns (collectively,
“Releasor”), hereby irrevocably, unconditionally and generally releases the
Company, its current and former officers, directors, shareholders, trustees,
parents, members, managers, affiliates, subsidiaries, branches, divisions,
benefit plans, agents, attorneys, advisors, counselors and employees, and the
current and former officers, directors, shareholders, agents, attorneys,
advisors, counselors and employees of any such parent, affiliate, subsidiary,
branch or division of the Company and the heirs, executors, administrators,
receivers, successors and assigns of all of the foregoing, each in their
capacities as such (each, a “Releasee”), from or in connection with, and hereby
waives and/or settles, except as provided in Section 3(c), any and all actions,
causes of action, suits, debts, dues, sums of money, accounts, controversies,
agreements, promises, damages, judgments, executions, or any liability, claims
or demands, known or unknown and of any nature whatsoever, whether or not
related to employment, and which Releasor ever had, now has or hereafter can,
shall or may have as of the date of this Release, including, without limitation,
(i) any rights and/or claims arising under any contract, express or implied,
written or oral, including, without limitation, the Employment Letter; (ii) any
rights and/or claims arising under any applicable foreign, Federal, state, local
or



--------------------------------------------------------------------------------



other statutes, orders, laws, ordinances, regulations or the like, or case law,
that relate to employment or employment practices, including, without
limitation, family and medical, and/or, specifically, that prohibit
discrimination based upon age, race, religion, sex, color, creed, national
origin, sexual orientation, marital status, disability, medical condition,
pregnancy, veteran status or any other unlawful bases, including, without
limitation, the Civil Rights Act of 1964, as amended, the Civil Rights Act of
1991, as amended, the Civil Rights Acts of 1866 and 1871, as amended, the Age
Discrimination in Employment Act of 1967, as amended, the Americans with
Disabilities Act of 1990, as amended, the Family Medical Leave Act of 1993, as
amended, the Employee Resignation Income Security Act of 1974, as amended, the
Vietnam Era Veterans’ Readjustment Assistance Act of 1974, as amended, the
Worker Adjustment and Retraining Notification Act of 1988, as amended, and any
similar applicable statutes, orders, laws, ordinances, regulations or the like,
or case law, of the State of New Jersey and any state in which any Releasee is
subject to jurisdiction, or any political subdivision thereof, including,
without limitation, the New York State Human Rights Law, the New York State
Labor Law, the New York City Human Rights Law, the New Jersey Law Against
Discrimination and the New Jersey Wage and Hour Law, and all applicable rules
and regulations promulgated pursuant to or concerning any of the foregoing
statutes, orders, laws, ordinances, regulations or the like; (iii) any waivable
rights and/or claims relating to wages and hours, including under state or local
labor or wage payment laws; (iv) any rights and/or claims to benefits that
Employee may have or become entitled to receive under any severance,
termination, change of control, bonus or similar policy, plan, program,
agreement or similar or related arrangements, including, without limitation, any
offer letter, letter agreement or employment agreement between Employee and the
Company; (v) any rights and/or claims that Employee may have to receive any
equity in the Company (whether restricted or unrestricted) in the future; and
(vi) any rights and/or claims for attorneys’ fees. Employee agrees not to
challenge or contest the reasonableness, validity or enforceability of this
Release.


(c) Notwithstanding the foregoing, Employee does not release any Releasee from
any of the following rights and/or claims: (i) any rights and/or claims Employee
may have that arise after the date Employee signs this Release; (ii) any rights
and/or claims that by law cannot be waived by private agreement; (iii)
Employee’s right to file a charge with or participate in any investigation or
proceeding conducted by the U.S. Equal Employment Opportunity Commission
(“EEOC”) or similar government agency; provided that even though Employee can
file a charge or participate in an investigation or proceeding conducted by the
EEOC or similar government agency, by executing this Release, Employee is
waiving his ability to obtain relief of any kind from any Releasee to the extent
permitted by law; (iv) Employee’s non-forfeitable rights to accrued benefits
(within the meaning of Sections 203 and 204 of ERISA); (v) any rights and/or
claims to insurance coverage under any directors’ and officers’ personal
liability insurance or fiduciary insurance policy or any right to
indemnification, contribution, or defense pursuant to any Company bylaw or other
policy; (vi) any rights and/or claims to enforce the Employment Letter or the
Resignation Letter in accordance with their terms; and (vii) any rights as a
stockholder of the Company.


4. Nothing in or about this Release prohibits Employee from: (i) filing and, as
provided for under Section 21F of the Securities Exchange Act of 1934,
maintaining the confidentiality of a claim with a government agency that is
responsible for enforcing a law; (ii) providing Confidential Information (as
referenced in the Employment Letter) to the



--------------------------------------------------------------------------------



extent required by law or legal process or permitted by Section 21F of the
Securities Exchange Act of 1934; or (iii) cooperating, participating or
assisting in any government or regulatory entity investigation or proceeding.


5. Employee represents and warrants that Employee has not filed or commenced any
complaints, claims, actions or proceedings of any kind against any Releasee with
any Federal, state or local court or any administrative, regulatory or
arbitration agency or body. Employee hereby waives any right to, and agrees not
to, seek reinstatement or employment of any kind with any Releasee and, without
waiver by any Releasee of the foregoing, the existence of this Release shall be
a valid, nondiscriminatory basis for rejecting any such application or, in the
event Employee obtains such employment, for terminating such employment. This
Release and the Separation Benefit are not intended to be, shall not be
construed as and are not, an admission or concession by any Releasee of any
wrongdoing or illegal or actionable acts or omissions.


6. (a) Employee hereby represents and agrees that Employee shall keep
confidential and not disclose orally or in writing, to any person, except as may
be required by law or as publicly disclosed by the Company (e.g., in a Form
8-K), any and all information concerning the existence or terms of this Release
and the amount of any payments made hereunder. Employee further agrees that,
except as shall be required by law, Employee shall keep confidential and not
disclose orally or in writing, directly or indirectly, to any person (except
Employee’s immediate family, attorneys and accountant), any and all information
concerning any facts, claims or assertions relating or referring to any
experiences of Employee or treatment Employee received by or on behalf of any
Releasee through the date of this Release.


(b) If Employee is requested or required (by oral questions, interrogatories,
requests for information or documents, subpoena, civil investigative demand or
similar process) to disclose any information covered by Section 6(a), Employee
shall promptly notify the Company of such request or requirement so that the
Company may seek to avoid or minimize the required disclosure and/or to obtain
an appropriate protective order or other appropriate relief to ensure that any
information so disclosed is maintained in confidence to the maximum extent
possible by the agency or other person receiving the disclosure, or, in the
discretion of the Company, to waive compliance with the provisions of this
Release. Employee shall use reasonable efforts, in cooperation with the Company
or otherwise, to avoid or minimize the required disclosure and/or to obtain such
protective order or other relief. If, in the absence of a protective order or
the receipt of a waiver hereunder, Employee is compelled to disclose such
information or else stand liable for contempt or suffer other sanction, censure
or penalty, Employee shall disclose only so much of such information to the
party compelling disclosure as he believes in good faith on the basis of advice
of counsel is required by law, and, to the extent reasonably practicable,
Employee shall give the Company prior notice of such information he believes he
is required to disclose.


7. (a) Employee shall not make, either directly or by or through another person,
any oral or written negative, disparaging or adverse statements or
representations of or concerning any Releasee. The Chairman and Chief Executive
Officer and the members of the Board of Directors shall not make, either
directly or by or through another person, any oral or written negative,
disparaging or adverse statements or representations of or concerning Employee.





--------------------------------------------------------------------------------



(b) Without limitation to the survival of any other terms of the Employment
Letter subsequent to the end of Employee’s employment, the expiration or
termination of the Employment Letter, and/or the execution and effectiveness of
this Release, Employee and the Company expressly acknowledge that the Agreement
Regarding Certain Terms and Conditions of Employment dated as of July 22, 2015,
as amended (the “Agreement”) between Employee and the Company survive and shall
remain in full force and effect.


8. The covenants, representations and acknowledgments made by Employee in this
Release shall continue to have full force and effect after the execution and
effectiveness of this Release and the delivery of the Separation Benefit, and
this Release shall inure to the benefit of each Releasee, and the successors and
assigns of each of them, to the extent necessary to preserve the intended
benefits of such provisions. If any section of this Release is determined to be
void, voidable or unenforceable, it shall have no effect on the remainder of
this Release, which shall remain in full force and effect, and the provisions so
held invalid or unenforceable shall be deemed modified as to give such
provisions the maximum effect permitted by applicable law. The Company shall be
excused and released from any obligation to make payment of the Separation
Benefit, and Employee shall be obligated to return to the Company the Separation
Benefit, in the event that Employee is found to have (a) made a material
misstatement in any term, condition, covenant, representation or acknowledgment
in this Release, or (b) Employee is found to have committed or commits a
material breach of any term, condition or covenant in this Release.
Notwithstanding any term or condition herein to the contrary, Employee remains
subject to the Company’s Executive Incentive Compensation Clawback Policy
(“Clawback Policy”) and agrees that in the event of a Triggering Restatement (as
defined in the Clawback Policy), Employee shall be subject to repayment of any
Excess Incentive Based Compensation as defined in the Clawback Policy.


9. This Release, the Employment Letter, the Agreement, and the Resignation
Letter constitute the sole and complete agreement between the parties with
respect to the matters set forth therein and supersedes all prior agreements,
understandings and arrangements, oral or written, between Employee and the
Company with respect to the subject matter thereof. This Release may not be
amended or modified except by an instrument or instruments in writing signed by
the party against whom enforcement of any such modification or amendment is
sought. Either party may, by an instrument in writing, waive compliance by the
other party with any term or provision of this Release to be performed or
complied with by such other party.

10. With respect to any claims or disputes under or in connection with this
Release or any claims released under Section 3 of this Release, Employee and the
Company hereby acknowledge and agree that Section 9 of the Agreement shall
govern. Employee acknowledges that a breach or threatened breach of the
provisions of this Release may give rise to losses or damages for which the
Company cannot be reasonably or adequately compensated in an action at law, and
that such violation may result in irreparable and continuing harm to the
Company. Accordingly, Employee agrees that, in addition to any other remedy that
the Company may have at law or in equity, the Company shall be entitled to seek
equitable relief, including, without limitation, injunction and specific
performance and Employee hereby waives any requirements for security or posting
of any bond in connection with such relief. No specification in this Release of
any particular remedy shall be construed as a waiver or prohibition of any other



--------------------------------------------------------------------------------



remedies (including claims for damages) in the event of a breach or threatened
breach of this Release.


11. Employee agrees and acknowledges that (a) Employee has had an adequate
opportunity to review this Release and all of its terms, (b) Employee
understands all of the terms of this Release, which are fair, reasonable and are
not the result of any fraud, duress, coercion, pressure or undue influence
exercised by or on behalf of any Releasee and (c) Employee has agreed to and/or
entered into this Release and all of the terms hereof, knowingly, freely and
voluntarily.


12. By executing this Release, Releasor acknowledges that (a) Employee has been
advised by the Company to consult with an attorney before executing this
Release; (b) Employee was provided adequate time (i.e., at least 21 days) to
review this Release and to consider whether to sign this Release and (c)
Employee has been advised that Employee has 7 days following execution to revoke
this Release (“Revocation Period”). Notwithstanding anything to the contrary
contained herein or in the Employment Agreement or the Resignation Letter, this
Release shall not be effective or enforceable, and the Separation Benefit is not
payable and shall not be delivered or paid by the Company, until the Revocation
Period has expired and provided that Employee has not revoked this Release.
Employee agrees that any revocation shall be made in writing and delivered to
Michael C. Miller, Chief Legal Officer and Executive Vice President of Corporate
Affairs, Barnes & Noble Education, Inc., 120 Mountain View Boulevard, Basking
Ridge, New Jersey 07920. Employee acknowledges that revocation of this Release
shall result in the Company’s not having an obligation to pay the Separation
Benefit.






Signature:________________________ Date:____________________
Kanuj Malhotra









































--------------------------------------------------------------------------------









Exhibit B


1.    The total payment pursuant to the “Severance Benefits” paragraph of the
Letter Agreement is $1,141,500, which consists of one times the sum of (i) your
base salary of $550,000, (ii) your target bonus of $550,000, and (iii) your
aggregate cost of benefits for eighteen months of $41,500.


2.    The total payment pursuant to the Resignation Letter is $1,240,500, which
consists of (i) $1,141,500 pursuant to the “Severance Benefits” in the Letter
Agreement (as set forth in Section 1 above) and (ii) the Q2 FY 2021 Bonus of
$99,000.

